Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered November 23, 2004, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 3½ to 7 and 2 to 4 years, respectively, unanimously affirmed.
Defendant’s challenges to the sufficiency of the evidence are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. The evidence established that defendant intended to permanently deprive the victim of his property (see e.g. People v Smith, 140 AD2d 259, 260-261 [1988], lv denied 72 NY2d 924 [1988]), and that he possessed a razor “with intent to use the same unlawfully against another” (Penal Law § 265.01 [2]).
On the existing record, we find defendant received effective assistance under the state and federal standards (see People v Benevento, 91 NY2d 708, 713-714 [1998]; see also Strickland v Washington, 466 US 668 [1984]).
*218Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find no basis for reversal. Concur—Mazzarelli, J.P., Saxe, Friedman, Sullivan and Williams, JJ.